June 11, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
          THE HARRIS COUNTY APPRAISAL DISTRICT, Appellant

NO. 14-15-00150-CV                           V.

   CLEAR LAKE OFFICE PARTNERS, LLC AND METRO CLEAR LAKE
               OFFICE PARTNERS, LLC, Appellees
               ________________________________

      Today the Court heard the parties’ joint motion to set aside the judgment
signed by the court below on January 22, 2015. Having considered the motion and
found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.